Case 1:20-cv-00815-PKC-LB Document 8 Filed 04/24/20 Page 1 of 6 PageID #: 68



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JOHANNA MARIA VIBE ENER,

                           Plaintiff,
                                                               MEMORANDUM & ORDER
                   - against -                                   20-CV-815 (PKC) (LB)

KORANGY PUBLISHING, INC., d/b/a THE
REAL DEAL, and DAVID A.
DUCKENFIELD, 1

                            Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, District Judge:

         Plaintiff, proceeding pro se and residing in the United Kingdom, filed this fee-paid action

pursuant to 28 U.S.C. § 1332 against Defendants located in Florida and New York, alleging claims

for defamation and intentional infliction of emotional distress. For the reasons set forth below,

this action is transferred to the United States District Court for the Southern District of Florida.

                                               BACKGROUND

I.       Facts 2

         Plaintiff’s claims arise from the April 26, 2019 publication of an article on The Real Deal 3

(“TRD”) by Defendant Korangy Publishing that concerns two court actions between Plaintiff and




         Plaintiff’s Amended Complaint (Dkt. 5) withdraws her claims against Defendant Balsera
         1

Communications Group. The Clerk of Court is respectfully directed to update the docket
accordingly.

         “At the pleadings stage of a case, the court assumes the truth of ‘all well-pleaded,
         2

nonconclusory factual allegations’ in the complaint.” Durant v. N.Y.C. Hous. Auth., No. 12-CV-
937 (NGG) (JMA), 2012 WL 928343, at *1 (E.D.N.Y. Mar. 19, 2012) (quoting Kiobel v. Royal
Dutch Petrol. Co., 621 F.3d 111, 123 (2d Cir. 2010)).

         See Francisco Alvarado, Terra founder Pedro Martin’s former mistress files defamation
         3

suit; latest in ongoing feud, THE REAL DEAL MIAMI (Apr. 26, 2019, 6:15 PM),
                                                           1
Case 1:20-cv-00815-PKC-LB Document 8 Filed 04/24/20 Page 2 of 6 PageID #: 69



her former partner, Pedro Antonio Martin (“Mr. Martin”). (Amended Complaint (“Am. Compl.”),

Dkt. 5, ¶ 21.) Plaintiff alleges that the TRD article portrays her as “an immoral and unchaste

woman who has been convicted of multiple indictable offenses and is currently on the run from

the law.” (Id. ¶ 22.) Plaintiff also claims that individual Defendant Duckenfield was hired by Mr.

Martin as his spokesperson and made false and defamatory statements to TRD, which contributed

to the allegedly defamatory article. (Id. ¶¶ 17, 64.) Plaintiff seeks compensatory and punitive

damages of at least fifty million dollars. (Id. ¶ 73.)

II.    Procedural History

       Plaintiff filed the instant action on February 14, 2020. (Dkt. 1.) On February 27, 2020,

the Court directed Plaintiff to show cause why this action should not be transferred to the United

States District Court for the Southern District of Florida. (Dkt. 4.) Plaintiff thereafter amended

her complaint on March 13, 2020 (Dkt. 5) and responded to the show cause order on April 16,

2020 (Dkt. 7).

                                           DISCUSSION

       Under 28 U.S.C. § 1391, a civil action may be brought in “a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred.”          28 U.S.C.

§ 1391(b)(2). Pursuant to 28 U.S.C. § 1404, a court may sua sponte transfer “any civil action to

another district or division where it might have been brought.”      28 U.S.C. § 1404(a). When

determining whether to transfer venue, courts consider various factors including, inter alia:

“(1) the plaintiff’s choice of forum, (2) the convenience of witnesses, (3) the location of relevant

documents and relative ease of access to sources of proof, (4) the convenience of parties, (5) the




https://therealdeal.com/miami/2019/04/26/terra-founder-pedro-martins- former- mistress-files-
defamation-suit- latest-in-ongoing- feud.
                                                  2
Case 1:20-cv-00815-PKC-LB Document 8 Filed 04/24/20 Page 3 of 6 PageID #: 70



locus of operative facts, (6) the availability of process to compel the attendance of unwilling

witnesses, and (7) the relative means of the parties.” N.Y. Marine & Gen. Ins. Co. v. Lafarge N.

Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010) (internal quotations and citation omitted). “Although

the Court would typically give ‘substantial consideration’ to [a] plaintiff’s choice of forum, ‘the

emphasis that a court places on plaintiff’s choice of forum diminishes where the facts giving rise

to the litigation bear little material connection to the chosen forum.’” Debellis v. Soloman, No.

19-CV-4408 (BMC), 2019 WL 4393652, at *1 (E.D.N.Y. Sept. 13, 2019) (quoting Pilot Corp. v.

U.S. Robotics, Inc., No. 96-CV-5483 (SHS), 1997 WL 47790, at *2 (S.D.N.Y. Feb. 6, 1997)).

        Here, the Court places little emphasis on Plaintiff’s choice of forum because Plaintiff has

not demonstrated such a material connection. Plaintiff argues that venue is proper in the Eastern

District of New York pursuant to 28 U.S.C. § 1391(b) because Defendant Korangy Publishing “is

a citizen of [the Eastern] [D]istrict, with its principal place of business in New York,” and that “a

vast majority of [TRD’s] readers and the readers of the April 26, 2019 defamatory article regarding

Plaintiff, are located [in] this District.” (Plaintiff’s Response (“Pl.’s Resp.”), Dkt. 7, at 5.) Plaintiff

adds that TRD’s “sales and advertising decisions are made in New York” (id. at 6), that “TRD

readers and potential witnesses visiting the online site and viewing the defamatory article at issue

in this case are located in New York” (id. at 8), and that “an articulable nexus exists between NYC

and the Defendants and subject matter because the cause of action arises out of the business activity

by TRD, taking place in NYC” (id.). These arguments are insufficient to establish a material

connection between the facts giving rise to the litigation and the Eastern District of New York, for,

while “the court assumes the truth of ‘all well-pleaded, nonconclusory factual allegations’ in the

complaint” at the pleadings stage, Durant, 2012 WL 928343, at *1 (quoting Kiobel, 621 F.3d at

123), Plaintiff’s statements are merely conclusory assertions.


                                                    3
Case 1:20-cv-00815-PKC-LB Document 8 Filed 04/24/20 Page 4 of 6 PageID #: 71



        The Court has considered the other factors relevant to a determination of whether to transfer

venue and concludes that venue is proper in the United States District Court for the Southern

District of Florida. First, individual Defendant Duckenfield resides in Florida. (Am. Compl., Dkt.

5, ¶ 2.) Second, to the extent the TRD article indicates publication by “TRD Miami,”4 the Court

presumes that relevant witnesses and documents relevant to Plaintiff’s claims are present in Florida

or, at least, are as likely to be present in Florida as in New York. Third, Plaintiff herself previously

selected the Southern District of Florida as the venue for a similar action against Korangy

Publishing and several other defendants, filed on September 17, 2019. See Vibe Ener v. Miami

Herald Media Co. et al., No. 19-CV-23893 (MGC) (S.D. Fla.) (alleging defamation and intentio na l

infliction of emotional distress claims against defendants with regard to three articles, includ ing

the TRD article at issue here). In that action, Korangy Publishing moved to dismiss Plaintiff’s

claims, and, after briefing by both parties, Plaintiff moved for voluntary dismissal of the case,

which was dismissed on February 10, 2020 by the Honorable Marcia G. Cooke, with prejudice,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). 5 Id.

        Plaintiff’s remaining arguments implicate the factors of convenience and the interests of

justice. Plaintiff notes the proximity of New York to the United Kingdom, where Plaintiff now



        4   See supra, note 3.

        5While Plaintiff states that Judge Cooke “never ruled on the parties’ motions or the merits
of the case” (Pl.’s Resp., Dkt. 7, at 4), “[a] voluntary dismissal with prejudice is tantamount to a
judgment on the merits[.]” Ritchie v. Gano, 754 F. Supp. 2d 605, 608 (S.D.N.Y. 2010) (interna l
quotation marks and citation omitted). The Court observes that Plaintiff, having brought the same
claims of defamation and intentional infliction of emotional distress against Korangy Publishing
with regard to the TRD article in this district, may be engaging in forum shopping. “Where it
appears that the plaintiff [is] forum shopping and that the selected forum has little or no connection
with the parties or the subject matter, plaintiff’s choice of forum is entitled to no weight whatever,
and the transfer of venue is appropriate.” EasyWeb Innovations, LLC v. Facebook, Inc., 888 F.
Supp. 2d 342, 349 (E.D.N.Y. 2012) (quoting Pierce v. Coughlin, 806 F. Supp. 426, 429 (S.D.N.Y.
1992)).
                                                   4
 Case 1:20-cv-00815-PKC-LB Document 8 Filed 04/24/20 Page 5 of 6 PageID #: 72



resides, and states that travel to New York is “potentially less expensive than flying to other parts

of the country” (Pl.’s Resp., Dkt. 7, at 8), as well as her “concerns regarding harassment” by Mr.

Martin and “hired third parties” should she return to Florida (id. at 9). Standing alone, these factors

are insufficient to find venue proper in this district. The Court, moreover, gives no consideratio n

to Plaintiff’s “significant doubt that she would receive a fair trial” in the Southern District of

Florida (id.)—a belief that seems to stem wholly from prior, unfavorable outcomes in her cases in

that district. 6

         Separately, the Court notes that Plaintiff has identified the address of Korangy Publishing

as 450 West 31st Street, New York, New York, 10001, which is located in New York County

(Manhattan) and thus within the jurisdiction of the United States District Court for the Southern

District of New York, rather than the Eastern District of New York. See 28 U.S.C. § 112(b) (stating

that New York County is located in the Southern District of New York). This error does not

change the Court’s analysis, however, as a district court may transfer a case filed in the wrong

district to any district in which the action could have been brought. See 28 U.S.C. § 1406(a).

Nonetheless, for the same reasons articulated above, and even assuming Plaintiff to have made her

arguments with respect to the Southern District of New York, the Court finds that venue is proper

in the Southern District of Florida.




         6In a separate case unrelated to the TRD article, Plaintiff sued Mr. Martin and unnamed
co-conspirators for, inter alia, defamation and invasion of privacy, relating to Plaintiff having
taken her and Mr. Martin’s children to the United Kingdom. See Vibe Ener v. Martin et al., No.
19-CV-21550 (RAR) (S.D. Fla.). By Order dated May 21, 2019, the Honorable Rodolfo A. Ruiz
granted Mr. Martin’s motion to dismiss, finding that dismissal was warranted based on fugitive
disentitlement grounds. See Ener v. Martin, 379 F. Supp. 3d 1377, 1382–83 (S.D. Fla. 2019)
(“Here, implementation of the fugitive disentitlement doctrine is a reasonable and measured
response to Ener’s contumacious disregard for prior court orders in both the State Court
Proceedings and before this Court.”). Plaintiff has appealed this decision, which is now pending
before the Eleventh Circuit, Appeal No. 19-12258-B. (Pl.’s Resp., Dkt. 7, at 4.)
                                                  5
Case 1:20-cv-00815-PKC-LB Document 8 Filed 04/24/20 Page 6 of 6 PageID #: 73



                                          CONCLUSION

        For the reasons discussed above, this case is transferred to the United States District Court

for the Southern District of Florida. The Clerk of Court is respectfully requested to close this case.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge

Dated: April 23, 2020
       Brooklyn, New York




                                                  6
